Banke, Presiding Judge.
This is a wrongful-death action filed against the appellees by the appellants. The trial court granted summary judgment to the appel-lees, and in Peeks v. Dept. of Human Resources, 196 Ga. App. 562 (396 SE2d 511) (1990), this court affirmed that ruling with respect to two of the appellees (Manney and May), while reversing with respect to the other two (Patel and the DHR). However, on certiorari, the Georgia Supreme Court reversed the latter portion of our decision, thereby holding that all four of the appellees were entitled to judgment as a matter of law. Georgia Dept. of Human Resources v. Peeks, 261 Ga. 96 (403 SE2d 36) (1991). In accordance with the decision of the Supreme Court, Divisions 2 and 3 of our previous decision are hereby vacated, and the judgment of the trial court is hereby affirmed in its entirety.

Judgment affirmed.


Birdsong, P. J., and Cooper, J., concur.